DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP 2008228731 A, provided by applicant in IDS dated 04/01/2022) in view of Gartland (202001404860 A1), Coen (US 20220307971 A1, WO document used in the previous NF dated 05/05/2022 has been substituted in favor of this recently published US application), and Lee (KR 20160097825 A).
Regarding claim 1: Kawai teaches a wall landscaping system for easy growth management with automatic watering and plant growth analysis, which creates a vertical garden on an interior or exterior wall of a structure (Abstract), the system comprising: a main body (1, Fig. 1) installed to cover the wall (W) to have a plant grown thereon; a watering part (3) to supply water to the plant (Fig. 1, translation’s paragraphs 19,21, and 25); a detector (47) disposed around the main body (Fig. 1) to photograph the plant (Fig. 1, translation’s paragraphs 41,61); a controller (48,T) connected to the detector (translation’s paragraphs 41-43) and to remotely notify of a growth state of the plant to a manager (Via T).
Kawai fails to explicitly teach a watering part disposed at an upper end of the main body, a controller configured to store and analyze the photographed image, and an auxiliary unit having an artificial air purifier disposed adjacent to the watering part at the upper end of the main body and blowing filtered air toward the plant to double self-cleaning and transpiration of the plant.
Gartland teaches a watering part (38,46,70,72, Fig. 1, paragraphs 14,16-18) disposed at an upper end of the main body (Fig. 3) to supply water to the plant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai to have the watering part disposed at an upper end of the main body to supply water to the plant, as taught by Gartland, in order to efficiently irrigate the plants using gravity in a known manner. Combining the teachings of Kawai and Gartland amounts to merely repositioning the watering part without changing it’s function, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Coen teaches a detector (cameras paragraphs 120-122) disposed around the plant to photograph the plant (Fig. 4, Para 104) and a controller (computing platform having a processor and trained engine, Fig. 6) connected to the detector (This is clear as shown in Fig. 6 as the training engine must receive the images) and configured to store (Paragraphs 17-18) and analyze the photographed images (620, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the camera and detector as disclosed by modified Kawai with the storage and analyzation of photographed images as taught by Coen so as to use an intelligent controller performing analysis of the plant and notifying the manager as deemed necessary. 
Lee teaches an auxiliary unit having an artificial air purifier (130) disposed adjacent to the watering part (145) at the upper end of the main body (Fig. 4) and blowing filtered air toward the plant to double self-cleaning and transpiration of the plant (Highlighted section on page 3 of provided translated document, “The air purifying fan 130 is disposed between the outside furniture 110 and the flowerpot supporting frames 120, 120a and 120b and forcibly sucks the outside air and blows air to the plant L side so that the air comes into contact with the plant L It is purified and discharged naturally. Thus, the air purification effect and the air circulation effect can be shown.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the landscaping system as disclosed by modified Kawai with the air purifier as taught by Lee so as to provide fresh air to the plant and therefore increase it’s health and growth rate. 
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
The combination of art further teaches wherein the watering part includes: a watering pipe (Gartland 38) disposed across the upper end of the main body (Gartland Fig. 1, para 14); a continually arranged watering nozzle (Gartland 46, Figs. 3 & 5, paragraphs 11,14,18) at a lower end of the watering pipe (Gartland Figs. 3 &5) to discharge water downward in a drop manner (Gartland paragraphs 14 & 18); and a watering machine (Gartland Fig. 1, paragraphs 14,16,18) connected to the watering pipe and supplying water at a prescribed interval (Gartland paragraphs 17-18; similarly Kawai translation’s paragraphs 50-52).
Modified Kawai as modified by Gartland discloses the claimed invention except for an array of continuously arranged watering nozzles.  It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the watering nozzle so that there is an array of continuously arranged watering nozzles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ. Doing so would provide more fluid and nutrients to the plants as opposed to a singular nozzle.
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
The combination of art teaches wherein the watering machine  includes: an on-off valve (Kawai translation’s paragraphs 30-32) supplying water in accordance with a signal (Kawai’s “water source); a water tank (Gartland 82; Kawai 12) storing the supplied water at a predetermined capacity (Gartland Fig. 1); a pump (Kawai 33; Gartland 112) pumping the stored water into the watering pipe (Kawai translation’s para 35; Gartland Fig. 1, para 18); a filter (Kawai 29) for filtering the pumped water (Kawai paras 26,33; a pressure reducing valve controlling a flow rate of the pumped water (Kawai translations’ paragraphs 30-32); and a timer (Gartland 110) operating the pump at a predetermined interval (Gartland paragraphs 17-18).
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
The combination of art teaches wherein the detection unit (Coen cameras paragraphs 120-122) includes: a color camera  photographing color of the plant (Coen paras 120-122), the plant being disposed to be grown toward a front of the main body (Kawai Fig. 1, translation’s paras 31-43); and a depth camera (Coen paras 120-122) to photograph a size of the plant to a depth by an infrared light reflected from the main body (Coen Fig. 4).
Although modified Kawai as modified by Coen does not expressly teach wherein the depth camera is disposed on a same line as the color camera, such a modification would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention, in order to facilitate image matching by the depth and color cameras, and to position both cameras in a manner that does not interfere with plant growth. 
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
The combination of art teaches wherein the controller includes: a load module (Coen para 57, para 169) making a request for a color image of the color camera and a depth image of the depth camera to be received (Fig. 6); an adjustment module setting a range of the main body as an analysis area in the color image and the depth image (Coen Fig. 3, paragraphs 200-202, 211-212); an arrangement module partitioning a boundary zone by extracting only the set analysis area (Coen Figs 6-8, paragraphs 180-181, 221-222, 243-244); a capture module extracting and recording a the color and depth images (Coen Figs 6-8, paragraphs 180-181, 221-222, 243-244); an analysis module (AI engine or trained neural network) determining the growth state of the plant by color and depth of the plant in the recorded picture (Coen Figs 9,11); an output module (Coen Figs 8,9,11, para 184) displaying the growth state of the plant in an analyzed picture by colors capable of being distinguished by a naked eye (para 184); and a notification module notifying the manager of the growth state of the plant with visual information (para 184, Figs. 8,9,11).
Modified Kawai does not expressly teach the capture mode extracting and recording the image as a picture at a predetermined interval, the analysis module determining the growth state of the plant by average color and depth, or the notification module notifying the manager with audible information. 
However, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to modify the capture mode to extract and record the image as a picture at a predetermined interval, so as to prevent unnecessary and bulky data storage. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to modify the analysis module of modified Kawai to determine a growth state of the plant by average color and depth of the plant, in order to eliminate false results. It would have been additionally obvious to a person having ordinary skill in the art the time of applicant’s invention to modify the notification module of modified Kawai to notify the manager of the growth status of the plant of each boundary zone with audible information, in order to create a noise to alarm the manager that a notification has been received and/or to provide a notification in audible form for a vision-impaired manager. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, Gartland, Coen, and Lee as applied to claim 1 above, and further in view of Oh (KR 101947139, provided by applicant in IDS 04/01/2022) in view of Law (201602958007 A1).
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Kawai fails to teach wherein the main body includes: multiple skeletal frames attached to the wall in a form of a grid; a support plate attached to outer surfaces of the skeletal frames and finished in a plane; a waterproof film cloth attached to an outer surface of the support plate to block moisture; a root-resistant film attached near an outer surface of the waterproof film to block penetration of plant roots; and one or more plantation boards attached to an outer surface of the waterproof cloth root-resistant film to have the plant grown thereon.
Oh teaches wherein the main body (formed by 110,120,130,140,10/20)) includes: multiple skeletal frames (101, Fig. 4) attached to the wall (Fig. 4); a support plate (120, Fig. 4) attached to outer surfaces of the skeletal frames (101) and finished in a plane (Fig. 4);  a waterproof film (140) cloth attached to an outer surface of the support plate (Fig. 4) to block moisture (translations page 17, paragraphs 1-2); and one or more plantation boards (10,20) attached to an outer surface of the waterproof cloth root to have the plant grown thereon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main body as disclosed by modified Kawai with the skeletal frame taught by Oh so as to form a strong support structure for the vertical garden, therefore increasing the durability and longevity of the system.
Modified Kawai as modified by Oh discloses the claimed invention except for wherein the waterproof film is a cloth.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the film so that it is a cloth, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Doing so could result in added flexibility, reduced weight, or optimization of the structural stability of the system and growth of plants. 
Although modified Kawai as modified by Oh does not expressly teach whether the multiple skeletal frames are attached in a form of a grid, such would have been an obvious modification to a person having ordinary skill in the art at the time of the Applicant’s invention, in order to provide additional vertical supports top optimizing the structural stability of the system, especially for larger plants or when more plants are grown on the wall. 
Law teaches a root-resistant film (4, Fig. 3, Para 70) attached near an outer surface of the waterproof film (7, Fig. 3, para 78) to block penetration of plant roots (para 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waterproof cloth as disclosed by modified Kawai with the root-resistant film near an outer surface of the waterproof cloth as taught by Law so as to prevent root penetration through the system and through a subsequent structure wall (Law para 70). 
Although modified Kawai as modified by Law does not expressly teach whether the root-resistant film is attached to an outer surface of the waterproof cloth, such a modification would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention, in order to provide a more compact main body and prevent buildup of debris or contaminants in the main body. 
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Oh further teaches wherein the plantation board (10,20) is formed of raw cork or carbonized cork or a mixture thereof (Oh, page 14 para 2 and 5), and the plantation board has multiple planting holes (Oh Fig. 4, page 17 para 1, P) formed on one surface thereof, the planting holes being perforated in a predetermined size and direction (Oh, Figs 3&4) and having the plant grown therein (Oh, page 17, para 1), and a flame-resistant layer (Oh 24, Figs. 3-4, page 15 paragraphs 3-4) is integrally formed on the outer surface of the plantation board (20, Fig. 3) to block deformation and combustion by heat.
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Oh further teaches wherein the flame-resistant layer (Oh 24, see Figs 3-4, translation’s page 15 paras 3-4) is composed of 4.5 to 7.5% by weight of borax, 0.5 to 1.0% by weight of boric acid, 0.5 to 1.2% by weight of phosphoric acid, 12 to 15% by weight of phosphoric ester, 1.0 to 3.0% by weight of ethyl phosphoric acid, 0.2 to 0.8 by weight of ammonia, and 3 to 8% by weight of ethanol amine, remaining balance of impurities, and water as a solvent (Oh’s translation page 11 para 4; page 12 paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flame resistant layer as disclosed by modified Kawai with the composition of materials as taught by Oh so as to provide the best flame-resistant layer to protect the plants and structure wall. 
Although modified Kawai as modified by Oh expressly teaches borax instead of boron (borax is a composition that includes boron) phosphoric ester instead of phosphate ester, and does not expressly teach whether the solvent is water, it would have been obvious to person having ordinary skill in the art at the time of applicant’s invention to modify borax to be boron, phosphoric ester to be phosphate ester, and the solvent to be water, in order to use known substitute components, depending on availability and user preference. Furthermore, although modified Kawai as modified by Oh teaches some overlapping ranges for the materials, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to modify the weight percentages of the various claimed components to fall under the claimed ranges, in order to adjust for availability of the chemicals or optimize the weight percentages in a manner most beneficial to plant growth. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5: the modified reference teaches the limitations of claim 4 as shown above.
Oh further teaches wherein the main body further includes a reinforcing pipe (Oh 130, Fig. 4, page 17 paragraphs 1-2) attached between the waterproof cloth and the root-resistant film to increase durability (Oh translation’s page 17 paragraphs 1-2).
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments regarding the artificial air purifier on pages 9-10 have been addressed by the Lee reference as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642